Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered January 15, 1998, convicting him of murder in the second degree (two counts), attempted murder in the second degree, kidnapping in the first degree, kidnapping in the second degree, rape in the first degree (four counts), sodomy in the first degree (four counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*425Contrary to the defendant’s contention, the trial court’s Sandoval ruling was a provident exercise of its discretion (see, People v Turner, 239 AD2d 447; People v Fernandez, 229 AD2d 447; see also, People v Sandoval, 34 NY2d 371).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Ritter, Santucci and Schmidt, JJ., concur.